Case: 6:17-cr-00036-CHB-HAI Doc #: 267 Filed: 12/04/20 Page: 1 of 5 - Page ID#: 4858
                                                                                   lutem ~tiiiot of Xentuoq
                                                                                        PILI D
                        IN THE UNITED STATES DISTRICT COURT                                DEC O4 2020
                       FOR THE EASTERN DISTRICT OF KENTUCKY                                   ATLONOON
                                 SOUTHERN DIVISION                                          ROBEiitT R. CAl'tR
                                                                                      CLERK U.S. DISTRICT COURT
                                      LONDON

  UNITED STATES OF AMERICA,

                 Plaintiff-Appellee,                   CASE NO. 6:17-cr-00036-CHB-HAI

         v.                                            JUDGE BOOM

  RODNEY SCOTT PHELPS,

                 Defendant-Appellant.


      REPLY OF DEFENDANT-APPELLANT TO UNITED STATES' RESPONSE IN
     OPPOSITION TO DEFENDANT-APPELLANT'S MOTION FOR EXTENSION OF
                   TIME TO SELF-SURRENDER TO PRISON


         Defendant-Appellant, Rodney Scott Phelps, through appellate counsel, respectfully

  submits this Reply to the United States' Response in Opposition (ECF No. 264, PageID#4844 -

  49) to Mr. Phelps' Motion for Extension of Time to Self-Surrender to Prison (ECF No. 261,

  PageID#4833-39).

         The Government references the history of this case as a reason to deny Phelps' motion.

  (ECF No. 264, PageID#4845) This Court was obviously aware of this history when it originally

  ordered Phelps to self-surrender, and there has been no indication of any issues following his

  sentencing so that cannot be used as a factor in extending the time to self-surrender.

         The Government cites its "belief' that Mr. Phelps "may next consider flight" after his

  appeals are exhausted, and also alleges "that he ghost-manages a thriving business which he has

  placed in the name of his wife and/or son." (ECF No. 264, Page!D#4845-46) The Government,

  however, does not support these beliefs and allegations with any evidence. The Government

  claims Mr. Phelps "refuses to place his name" on things like his home; however, the PSR
Case: 6:17-cr-00036-CHB-HAI Doc #: 267 Filed: 12/04/20 Page: 2 of 5 - Page ID#: 4859




  indicated Mr. Phelps' home was sold to a trust long before any allegations in this case arose.

  (ECF No. 219, Sealed Presentence Investigation Report, PageID#3896) The same applies to

  other pieces of real property, which were sold before any allegations in this case arose. (Id.,

  PageID#3896-97) Mr. Phelps simply does not pose a risk of flight as alleged by the

  Government.

         Regarding potential appellate issues, it is not required that this Court decide whether the

  conviction should be reversed or whether the reversal of Mr. Phelps' conviction is the most

  likely outcome of the appeal. Instead, all Mr. Phelps must demonstrate is that the appeal is not

  for purpose of delay and that it raises a "substantial question" of law or fact. A defendant is not

  required to demonstrate that he or she will actually win the appeal as long as the claim he is

  raising is substantial and would entitle him or her to relief if the appeal were resolved in his

  favor. United States v. Pollard, 778 F.2d 1177, 1181-82 (6th Cir. 1985). Here, again, counsel is

  still familiarizing himself with the record, but does anticipate raising issues regarding sufficiency

  of the evidence; the calculation of his Guideline sentence including the base offense level,

  specific offense characteristics, and application of the obstruction of justice enhancement per

  USSG §3Cl.1; and whether a term of imprisonment comported with the facts set forth in 18

  U.S.C. § 3553(a). It is believed the Government used a coconspirator to make their case.

  Coconspirator testimony is obviously fraught with credibility problems.           These are genuine,

  substantial issues that Mr. Phelps has the right to raise and, if any of them are successful, will

  result in reversal, a new trial, a reduced sentence, or a similarly favorable result.

         Mr. Phelps urges this Court to adopt the rationale set forth in United States v. Galanis,

  695 F. Supp. 1565 (S.D.N.Y) 1988). There, the court found the defendant met the "substantial




                                                     2
Case: 6:17-cr-00036-CHB-HAI Doc #: 267 Filed: 12/04/20 Page: 3 of 5 - Page ID#: 4860



 question" test for granting bail pending appeal of convictions including securities fraud and

 RICO. The court noted:

        In the case of a sophisticated fraud such as charged here against Galanis, whose
        transactions have been rendered so complex as to be hardly understandable to
        anyone, an appellant may provide material assistance to his appellate attorney if
        he is readily accessible at all times to discuss the proof in the trial record and the
        inferences flowing therefrom.

 Id. at 1567. The court further noted that a complex and lengthy trial, "no matter how careful the

 actions of the presiding judicial officer, is likely to present a record which upon hindsight and

 after careful testing, contains some error." Id. at 1569.

        In this matter, the trial lasted 8 days and the Government's case against Mr. Phelps was

 complex. While counsel identified a few areas that must be explored and determined on appeal

 as detailed in the Motion, it is extremely lik ly, after a review of the complete record and

 transcript, additional issues may be raised on a peal. Moreover, if he remains free, Mr. Phelps

 can provide undersigned counsel with material I assistance to better understand the complexities

 of the case and what transpired at trial, and to hjlp develop the issues to be raised on appeal.
                                                   I

        Mr. Phelps asks this Court to consider t e length of time an appeal will take. Due to the

 busy docket of the Sixth Circuit, Mr. Phelps' ap eal will likely take at least a year to be decided.

 If that is the case, it is likely that a substantial ortion of the sentence may be served before the

 appeal is decided, thereby rendering as moo~ Mr. Phelps' challenge of his conviction and

 sentence. Particularly to someone who has nevlr been in trouble with the law before, permitting

 release pending appeal is appropriate.            I
        Finally, the Government does not believe that the current pandemic warrants extending

 Mr. Phelps' self-surrender date. (ECF No. 264, Page1D#4847) There can be no denying that Mr.

 Phelps suffers from a host of ailments, which would be exacerbated and could prove fatal if Mr.

 Phelps contracted COVID-19 as indicated in the letter from Mr. Phelps' doctor. (ECF No. 261


                                                   3
Case: 6:17-cr-00036-CHB-HAI Doc #: 267 Filed: 12/04/20 Page: 4 of 5 - Page ID#: 4861



  PageID#4839) Similarly situated defendants in courts across the country have had their self-

  surrender dates extended because of the pandemic. See., e.g., United States v. Benjamin,

  Criminal No. 18-0121, Memorandum Opinion and Order (D.C.D.C. Oct. 16, 2020) (noting the

  extensions of self-surrender from June 5, 2020, first to September 3, 2020, then to November 2,

  2020, and then to March 3, 2021); United States v. Garlock, No. 18-cr-418-VC-l, 2020 WL

  1439980, at *1 (N.D. Cal. Mar. 25, 2020) (extending surrender date and stating that "[b]y now it

  almost goes without saying that we should not be adding to the prison population during the

  COVID-19 pandemic if it can be avoided")). The actions by these other courts suggest that the

  current pandemic is an extraordinary event that warrants extending Mr. Phelps' self-surrender

  date.

          For all the foregoing reasons, and the for the reasons stated in his Motion, Mr. Phelps

  respectfully asks this Court to extend the time for him to report to prison from January 1, 2021 to

  30 days after the Sixth Circuit Court of Appeals' decision if a new trial is not ordered.

                                                R?:ly
                                                  ~ .__.
                                                              submitted,
                                                                l;,yJe:5
                                                Kort Gatterdam (00404 34)
                                                CARPENTER LIPPS & LELAND LLP
                                                280 Plaza, Suite 1300
                                                280 North High Street
                                                Columbus, Ohio 43215
                                                Telephone: (614) 365-4100
                                                Facsimile: (614) 365-9145
                                                E-mail: gatterdam@carpenterlipps.com

                                                Counsel for Defendant-Appellant




                                                   4
Case: 6:17-cr-00036-CHB-HAI Doc #: 267 Filed: 12/04/20 Page: 5 of 5 - Page ID#: 4862



                                 CERTIFICATE OF SERVICE

          I certify that a copy of the foregoing was served via email, this 3rd day of December,

 2020, upon:

 Charles P. Wisdom, Jr.
 Kathryn M. Anderson
 Kenneth Taylor
 Assistant U.S. Attorneys
 Office of the U.S. Attorney
 260 W. Vine Street, Suite 300
 Lexington, KY 40507

                                             Kort Gatterdam

 050-1427-814502




                                                 5
